      Case 3:21-cv-00440-D Document 1 Filed 03/01/21                Page 1 of 4 PageID 1



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

IDIAN GONZALES                                   §
          Plaintiff,                             §
                                                 §
VS.                                              §              Civil Action No. 3:21-cv-440
                                                 §
HOME DEPOT U.S.A., INC.                          §
         Defendant.                              §

            DEFENDANT HOME DEPOT U.S.A., INC.’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Defendant Home Depot U.S.A., Inc. ("Home Depot" herein) who files

this its Notice of Removal, on the basis of diversity jurisdiction, and would show the Court as

follows:

       1.      Home Depot is the Defendant in a civil action pending in Dallas County, Texas,

entitled Idian Gonzales vs. Home Depot U.S.A., Inc.; Cause No. DC-20-19047 (hereinafter

referred to as the "State Court Action"). An Index of Documents Filed with the Notice of

Removal is attached hereto as Exhibit "A," and true and correct copies of all process, pleadings,

and orders served upon Home Depot in the State Court Action are attached hereto as Exhibit

“B,” as required by 28 U.S.C. §1446(a).

       2.      The State Court Action was filed on December 28, 2020. Home Depot was

served with Plaintiff’s Original Petition on January 8, 2021.

       3.      Counsel for Home Depot received a Demand letter from Plaintiff’s counsel on

January 28, 2021 that raised the amount in controversy to over $75,000.00 and is the first time

Home Depot was on notice that the amount in controversy exceeded $75,000.00.
     Case 3:21-cv-00440-D Document 1 Filed 03/01/21                 Page 2 of 4 PageID 2



       4.      Plaintiff Idian Gonzales is and was at the time of filing suit a citizen of the State

of Texas.

       5.      Home Depot is a corporation incorporated under the laws of the State of Delaware

with its principal place of business in Atlanta, Georgia. Home Depot is and was, therefore, a

citizen of the State of Delaware and Georgia.

       6.      Consequently, the district courts of the United States have original jurisdiction

over this action based on completely diversity of citizenship amongst and between the parties, in

that Plaintiff, on the one hand, and Home Depot, on the other hand, are now, and were at the time

this action commenced, diverse in citizenship from each other.

       7.      The amount in controversy in the State Court Action is in excess of $75,000,

exclusive of interests and costs as evidenced by the amount of monetary relief sought by Plaintiff

in his demand. Accordingly, the State Court Action is within the original jurisdiction of this

Court pursuant to 28 U.S.C. §1332, as it is a civil action wholly between citizens of different

states, and, the amount in controversy is in excess of the Court’s jurisdictional minimum for

diversity cases.

       8.      Under 28 U.S.C. §1446(a), venue of the removed action is proper in this Court as

it is the district embracing the place where the State Court Action is pending.

       9.      Pursuant to 28 U.S.C. §1446(d), Home Depot will promptly give written notice of

the filing of this notice of removal to Plaintiff and will further file a copy of this Notice of

Removal with the District Clerk of Hidalgo County, Texas, where the action was previously

pending.

       10.     Jury Demand – Home Depot hereby requests trial by jury on all issues and

claims in this cause.
     Case 3:21-cv-00440-D Document 1 Filed 03/01/21                  Page 3 of 4 PageID 3



       WHEREFORE, Defendant Home Depot U.S.A., Inc. hereby removes the case Idian

Gonzales vs. Home Depot U.S.A., Inc.; Cause No. DC-20-19047 and respectfully requests that

this Court assume full jurisdiction of this proceeding for all purposes as if originally filed in this

Court, including but not limited to issuing any orders necessary to stay proceedings in the State

Court Action.

                                                       Respectfully submitted,
                                                       Hawkins Parnell & Young, LLP

                                               By:     /s/ Troy D. Helling
                                                       TROY D. HELLING
                                                       State Bar No. 24007340
                                                       thelling@hpylaw.com
                                                       AMY WELBORN
                                                       State Bar No. 24012853
                                                       awelborn@hpylaw.com

                                                       4514 Cole Ave., Suite 500
                                                       Dallas, TX 75205
                                                       (214) 780-5100
                                                       (214) 780-5200 (Fax)
                                                               -AND-
                                                       2705 Bee Caves Road, Suite 220
                                                       Austin, Texas 78746
                                                       (512) 687-6900
                                                       (512) 687-6990 (Fax)

                                                       ATTORNEYS FOR DEFENDANT
                                                       HOME DEPOT U.S.A., INC.


                                   CERTIFICATE OF SERVICE

       I hereby certify by my signature above that a true and correct copy of the foregoing
document has been sent via electronic service to counsel of record in accordance with the Texas
Rules of Civil Procedure, on this the 1st day of March, 2021.

       Dan Morales
       R. Eric Lopez
       Jennifer Clayton
       service@northtxlaw.com
       R. E. LOPEZ & MORALES
Case 3:21-cv-00440-D Document 1 Filed 03/01/21   Page 4 of 4 PageID 4



 550 East 15th Street, Suite 200
 Plano, TX 75074
